[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                       SEPTEMBER 14, 2012
                                    No. 09-12105
                                                                           JOHN LEY
                              ________________________
                                                                            CLERK

                          D. C. Docket No. 06-00218-CR-T-N


UNITED STATES OF AMERICA,

                                                                          Plaintiff-Appellee,

                                            versus

GEORGE HOEY MORRIS,
a.k.a. Johnny Ray Fortune,

                                                                       Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Alabama
                            _________________________

                                   (September 14, 2012)


Before ANDERSON and EDMONDSON, Circuit Judges, and EDENFIELD,*
District Judge.

       *
        Honorable B. Avant Edenfield, United States District Judge for the Southern District of
Georgia, sitting by designation.
PER CURIAM:



      On direct appeal, Defendant challenges his conviction and 120-month

imprisonment sentence for making a false statement in an application for a

passport, in violation of 18 U.S.C. § 1542.

      Briefly stated, Defendant contends that he was incompetent to proceed pro

se at sentencing and that he could not have voluntarily and knowingly waived his

right to counsel. Defendant also contends that proceeding pro se violated his due

process rights; and that his counsel were ineffective.

      The District Court committed no error in finding and concluding -- based in

part on a reliable psychiatric report and on Defendant’s own acts -- that Defendant

was competent and that Defendant knowingly and voluntarily waived his right to

counsel at sentencing. Furthermore, each of Defendant’s ancillary contentions is

without merit. We affirm Defendant’s conviction and sentence.



                                 BACKGROUND



      Highly specific facts drive the outcome of this case. So, we set forth the

facts in detail. We highlight especially Defendant’s sometimes-competent and

                                          2
sometimes-incompetent status at the different stages of trial and the acts of

Defendant’s many different lawyers.

       A federal grand jury indicted Defendant for making a false statement in an

application for a passport. The judge appointed Jon Carlton Taylor to represent

Defendant at trial. Defendant waived his right to testify at trial, but revealed

during a colloquy with the court that he suffered from Post-traumatic Stress

Disorder (“PTSD”).1 Defendant also revealed that he was taking different

medications.2 Taylor and the government’s lawyer -- Susan Redmond -- knew of

no reason to question Defendant’s competence to waive his right to testify at trial.

And Defendant himself explicitly raised no issue about his competence. The

District Court found Defendant competent to waive his right to testify. The jury

convicted Defendant.

       After the guilt phase, but before sentencing, Defendant retained Susan G.

James to represent him. James entered an appearance as Defendant’s lawyer on 15

December 2006. The District Court granted Taylor’s motion to withdraw as


       1
       Defendant served in the United States Army during the Vietnam War and received an
honorable discharge.
       2
         The Presentence Investigation Report (“PSI”) also indicated that Defendant took various
psychotropic medications and had earlier been hospitalized on several occasions for mental-
health reasons. The District Court took judicial notice of the fact that the psychotropic
medications prescribed to Defendant were commonly used to treat schizophrenia and bipolar
disorder.

                                               3
counsel. Based on Defendant’s PTSD and a determination of 100% disability by

the Veterans Administration, James moved the court (on 26 February 2007) for

psychiatric testing of Defendant. James filed a renewed motion for psychiatric

testing on 18 May 2007. The motion cited, among other things, Defendant’s

“bizarre” behavior, that Defendant chewed his fingernails off, and that Defendant

forwarded to the District Court a child-pornography book called “Virgin

Bride.net.” Defendant apparently authored the book. James also noted that she

believed Defendant was seemingly obsessed with issues not pertinent to his case

and that Defendant seemed incapable of focusing on issues pertinent to his

sentencing.

      The same day -- 18 May 2007 -- James filed a motion to withdraw as

counsel. At a 21 May 2007 hearing, James suggested that Defendant had also

forwarded her a copy of his book that may have contained child pornography,

which may have put James in violation of the law and raised other ethical

concerns.

      The District Court granted James’s motion to withdraw; and over

Defendant’s objection, the court reappointed Taylor as defense counsel. The

District Court construed Defendant’s objections as a motion to appoint new and




                                        4
different counsel, which the court denied.3 Taylor reiterated concerns about

Defendant’s competency to go through sentencing. Taylor noted what he

perceived to be a change in Defendant’s behavior in the months since trial.

       On 17 July 2007, the District Court granted Defendant’s motion for

psychiatric examination to determine Defendant’s competency for sentencing.

The District Court wrote that “it is possible that between trial and sentencing,

[Defendant] has slipped from competency to incompetency.” The District Court

appointed Dr. Guy Renfro to perform a psychological evaluation of Defendant,

and the court continued to a later date Defendant’s sentencing hearing.4

       On 12 December 2007, Taylor moved to withdraw as Defendant’s lawyer

because Defendant had filed a complaint against Taylor with the Alabama bar as

well as a lawsuit in federal court. Defendant, in turn, informed the court that

Defendant could not work with Taylor. Defendant also contended that the

government had caused James, his earlier lawyer, to withdraw. The District Court

granted Taylor’s motion to withdraw on 11 January 2008.


       3
       During June and July 2007, Defendant also made a series of pro se motions and
submissions to the District Court. The District Court denied all of the motions.
       4
        The District Court continued the date of the sentencing hearing on several additional
occasions to allow Dr. Renfro more time to complete an evaluation and produce a report. In the
months between the court’s ordering of a psychological evaluation and when the court adjudged
Defendant competent to undergo sentencing, Defendant repeatedly filed pro se motions and
objections.

                                               5
      The District Court received Dr. Renfro’s psychological evaluation of

Defendant on 14 January 2008. The report noted that Defendant exhibited signs

of anxiety and delusional thoughts of a conspiracy against Defendant by various

law enforcement agents, politicians, and lawyers. The report provided a diagnosis

of PTSD, bipolar disorder with psychotic features, and an inflated sense of self-

worth (along with hypothyroidism and COPD). Although the report estimated that

Defendant possessed above-average intelligence and possessed a rational

understanding of the legal process, the report concluded that delusions of

persecution prevented Defendant from functioning at a sentencing hearing. The

report recommended Defendant receive treatment and undergo additional

evaluation.

      On 16 January 2008, the District Court appointed lawyer Richard K. Keith

to represent Defendant. On 17 January 2008, Daniel G. Hamm accepted

appointment as Defendant’s lawyer. The District Court then granted Keith’s

motion to withdraw.

      On 2 May 2008, the District Court found Defendant to be incompetent for

sentencing. Pursuant to 18 U.S.C. § 4241(d)(1), the court ordered the Attorney

General to hospitalize Defendant to determine whether a substantial probability

existed that Defendant would become competent -- and therefore become able to

                                         6
undergo sentencing -- in the foreseeable future. Defendant was moved to the

Federal Medical Center in Butner, North Carolina (“the Center”). The Center

provided the court with status updates on Defendant’s condition throughout

Defendant’s stay at the facility.

      The Center completed a psychiatric evaluation of Defendant in September

2008; the evaluation was filed in the District Court on 6 October 2008. The

evaluation concluded -- like Dr. Renfro’s report had concluded -- that Defendant

was mentally incompetent to understand the nature and consequences of the

sentencing proceedings and also unable to assist in his own defense. But the

evaluation also predicted that with additional hospitalization and treatment,

Defendant’s competency to be sentenced might be restored.

      Based on the Center’s evaluation, on 21 October 2008, the District Court

again found Defendant to be incompetent and therefore unable to be sentenced.

The court also found, however, that a substantial probability existed that

Defendant would in the foreseeable future attain the competence necessary to be

sentenced.

      In February 2009, the Center completed another psychiatric evaluation of

Defendant. The Center concluded that Defendant was competent to stand trial,

able to understand the nature and consequences of the proceedings against him,

                                         7
and able to assist properly in his own defense. Briefly stated, the February 2009

evaluation reiterated some of Defendant’s past mental health issues and noted

Defendant’s genuine distress. But the February 2009 evaluation also concluded

that Defendant was not delusional or psychotic and did not suffer from severe

mental disease or defect. Instead, the principal diagnosis in this report was

malingering.5 The February 2009 evaluation also noted an impression that

Defendant possessed antisocial personality traits.

       On 16 April 2009, the District Court held a hearing on Defendant’s motion

to dismiss counsel,6 Defendant’s competency to be sentenced, and Defendant’s

sentencing. This hearing is central to this appeal.

       At the hearing, Defendant complained that Hamm did not pursue

Defendant’s case aggressively enough.7 Defendant insisted upon representation

from his previous lawyer, James. The court informed Defendant that James was

       5
        The February 2009 evaluation utilizes the American Psychiatric Association’s definition
of “malingering”: “Malingering is the intentional production of false or grossly exaggerated
physical or psychological symptoms, motivated by external incentives such as . . . evading
criminal prosecution[.]”
       6
         Defendant filed a pro se motion seeking to dismiss lawyer Hamm. Briefly stated, in the
motion Defendant contended that he had retained James to represent him, that he had been
“medicated to the point of virtual incompetency” at the hearing where James sought to withdraw,
that the government engaged in misconduct, and that Hamm’s service as Defendant’s lawyer
weakened claims Defendant might have against the government and James.
       7
         Hamm said that Defendant called Hamm from jail and indicated that Defendant wished
to represent himself. When Hamm went to the jail, though, Defendant refused to meet.

                                               8
no longer Defendant’s lawyer. The court asked Defendant if he wished to

represent himself. Defendant responded that he did not wish to proceed pro se;

Defendant insisted that James was his retained lawyer. Defendant remained

largely uncooperative and insisted that Hamm was not aggressive enough and that

James was his true lawyer. The court noted that “I have a history of knowing

[Defendant]. I do know that [Defendant] tends to misrepresent things, and I do

know that he tends to vary in his representations.” The court further noted that

Defendant was “an incredibly difficult client.” At this point, the court denied

Defendant’s motion to dismiss Hamm as counsel.

       The court then turned to Defendant’s competency to be sentenced. The

court asked the parties if any evidence existed to supplement the Center’s

February 2009 evaluation (which had found Defendant to be competent). The

parties reported that no additional evidence existed.8 Explicitly citing the Center’s

February 2009 evaluation, the District Court found Defendant to be competent.




       8
         Defendant made a reference to additional medical reports but stated that these reports
were stolen. The government lawyer (Redmond) and Hamm also mentioned other medical
records to which Defendant might have been referring. Hamm and Redmond also relayed their
belief that Defendant might be referencing competency-related medical reports prepared pre-trial
for the guilt-phase: years in the past. According to the District Court, in the light of the Center’s
February 2009 evaluation finding Defendant competent, any guilt-phase records would have no
bearing on Defendant’s competency at the 16 April 2009 post-trial hearing. So, the District
Court declined to inquire further about other records.

                                                  9
         The District Court then went on with sentencing. The court recognized

Defendant’s pro se-filed objections to the PSI and ordered a brief recess so that

Defendant could review the PSI with Hamm, Defendant’s appointed lawyer. After

the recess, Hamm informed the court that Defendant refused to speak with Hamm

about the PSI.

         The court engaged Defendant in a colloquy. Defendant insisted upon

having James serve as his lawyer and advanced allegations of government

misconduct. Stating that Defendant “clearly doesn’t want to be represented by Mr.

Hamm and [Defendant] doesn’t want to represent himself either,” the court

provided the parties with our decision in United States v. Garey.9 Noting Garey’s

discussion of a procedure through which to handle situations like Defendant’s, the

court ordered a brief recess for the parties to review Garey.

         The court reconvened and proceeded -- citing Garey -- with sentencing. The

court advised Defendant of his rights and sought to determine whether Defendant

wished to waive his right to counsel. Defendant refused to answer many of the

court’s questions but repeatedly referenced his desire to be represented by James.

Defendant at one point stopped answering entirely and just stared down at the

table.

         9
             540 F.3d 1253 (11th Cir. 2008) (en banc). We will discuss Garey more.

                                                  10
      Although Defendant insisted that he did not waive his right to a lawyer

(specifically, James), the District Court construed Defendant’s acts as a knowing

and voluntary waiver of the right to counsel: “I find that the defendant, through

his actions, has knowingly and voluntarily waived his right to counsel in that he

has refused to represent himself admittedly, but he has also refused to have Mr.

Hamm represent him.” Having found Defendant competent, the District Court

proceeded with Defendant representing himself at sentencing. Although Hamm

was no longer Defendant’s counsel for sentencing, the court also did appoint

Hamm as “advisory” or standby counsel.

      After allowing Defendant to make arguments, the court addressed

objections to the PSI. Defendant offered arguments about, for example, why some

enhancements should not apply and why a prior conviction should not be counted.

The court calculated that the Sentencing Guidelines range would be 188-235

months of imprisonment, but a 120-month statutory maximum applied; so, the

Guidelines range was 120 months’ imprisonment. The court imposed a sentence

of 120 months of imprisonment, a 3-year term of supervised release, and a $100

special assessment fee (in addition to special conditions). Defendant appeals.




                                         11
                                         DISCUSSION



Defendant’s Competency to Waive the Right to Counsel



      Defendant contends that the District Court committed reversible error in

allowing Defendant to waive his right to counsel at sentencing. Briefly stated,

Defendant contends he was incompetent to represent himself and that the District

Court “erroneously required [Defendant] to proceed pro se at sentencing,” in

violation of the Supreme Court’s decision in Indiana v. Edwards.10

      Even if we assume arguendo -- without expressly deciding -- that a higher

standard might govern the issue of competence to waive counsel and proceed pro

se at trial or sentencing (as opposed to the Dusky11 standard governing the issue of

competence to stand trial with counsel), we need not articulate any precise

standard for the former; the record here amply supports the district court’s

conclusion (under any reasonable standard) that Defendant was competent to

waive counsel and proceed to sentencing as he did. This conclusion is especially




      10
           128 S. Ct. 2379 (2008).
      11
           80 S. Ct. 788 (1960) (per curiam).

                                                12
true in the light of the fact that Defendant did not preserve this issue below and

thus our review is for plain error.

       Defendant’s statements demonstrated Defendant’s ability to understand and

to communicate objections and arguments to the court. For example, Defendant

filed objections to the PSI in which he offered mitigating factors and challenged

factual assertions. And Defendant also coherently argued objections to the court

about why certain enhancements did not apply and why a prior conviction should

not count for criminal history purposes. Significantly, the district court had before

it a thorough psychiatric evaluation that indicated that Defendant had the ability to

communicate thoughts in a clear and concise manner, that he had an understanding

of the convictions and the penalties he faced, as well as a good knowledge of legal

concepts and the evidence against him, and that Defendant was malingering.

       Thus, we cannot conclude that the district court committed reversible error

in determining that Defendant was competent to waive counsel and to proceed to

sentencing with only standby counsel.12



       12
          Edwards does not require a different result. While Edwards says many things about
competency, Edwards decides a different question focused on the right of a defendant to
represent himself: whether a court may lawfully require a criminal defendant who -- although
competent to stand trial -- suffers from severe mental illness to proceed with counsel, despite the
defendant’s request for self-representation. Edwards, 128 S. Ct. at 2385-88. No holding in
Edwards controls this case.

                                                13
Knowing, Intelligent, and Voluntary Waiver of Counsel



        Whether a defendant’s waiver of counsel was knowing and voluntary is a

mixed question of law and fact that we review de novo. Garey, 540 F.3d at 1268.

On direct appeal, the government bears the burden of proving a valid waiver. Id.

A waiver of the right to counsel must be knowing and voluntary, and the validity

of a waiver depends upon the particular facts and circumstances of a case. Id. at

1266.

        Broadly speaking, all criminal defendants have the right to counsel. But

defendants do not have an unqualified right to counsel of their choice; and absent

good cause to dismiss a court-appointed lawyer, an indigent defendant must accept

the appointed lawyer or proceed pro se. Id. at 1263-64.

        A defendant who rejects his court-appointed lawyer and also refuses to

proceed pro se “may waive his right to counsel by his uncooperative conduct, so

long as his decision is made with knowledge of his options and the consequences

of his choice.” Id. at 1266. “[W]hen confronted with a defendant who has

voluntarily waived counsel by his conduct and who refuses to provide clear

answers to questions regarding his Sixth Amendment rights, it is enough for the

court to inform the defendant unambiguously of the penalties he faces if convicted

                                         14
and to provide him with a general sense of the challenges he is likely to confront

as a pro se litigant.” Id. at 1267.13

       We conclude that, in this case, a competent Defendant knowingly and

voluntarily waived his right to counsel. Defendant refused to allow a court-

appointed lawyer to represent him, refused to proceed pro se, and refused to

engage the District Court in a meaningful discussion about his right to counsel.

Instead, Defendant repeatedly insisted upon representation by lawyer James. But

James was entirely out of the case: James already had asked for and received

permission to withdraw.

       After finding Defendant competent based on both the Defendant’s own acts

and on a thorough psychiatric evaluation of Defendant, the District Court cited our

decision in Garey and informed Defendant -- in detail -- of the possible penalties

he faced and the dangers of self-representation. The District Court also informed

Defendant that lawyer Hamm was available to serve as counsel,14 and Defendant




       13
         We have identified several factors that are important in determining whether a waiver is
knowing and voluntary. United States v. Kimball, 291 F.3d 726, 730-31 (11th Cir. 2002) (per
curiam). On the facts of this case, the Kimball factors support the finding and conclusion that
Defendant’s waiver was knowing and voluntary.
       14
       After finding a knowing and voluntary waiver of counsel, the District Court appointed
Hamm to serve as standby counsel.

                                               15
was warned of the consequences of Defendant’s refusal to cooperate with the

court. Defendant then, nevertheless, refused to cooperate with the court.

      Under Garey and in the light of the Kimball factors, the District Court

properly found and concluded that, through Defendant’s uncooperative conduct,

Defendant knowingly and voluntarily waived his right to counsel. “A dialogue

cannot be forced[.]” Garey, 540 F.3d at 1266. By his acts, Defendant validly

waived his right to counsel at sentencing.



Due Process



      Apart from the pro-se-representation issue, Defendant contends that his

supposed mental incompetence rendered his sentencing “fundamentally unfair,” in

violation of the Fifth Amendment’s guarantee of due process.

      We review the scope of constitutional rights de novo. United States v.

Cantellano, 430 F.3d 1142, 1144 (11th Cir. 2005) (per curiam). Where a

defendant -- as here -- makes no objection before the district court, we review only

for plain error. United States v. Olano, 113 S. Ct. 1770, 1776-79 (1993).

      Due process requires that criminal defendants be afforded the opportunity to

present favorable evidence. United States v. Hurn, 368 F.3d 1359, 1362 (11th Cir.

                                         16
2004). And “[t]he rights to confront and cross-examine witnesses and to call

witnesses in one’s own behalf have long been recognized as essential to due

process.” Chambers v. Mississippi, 93 S. Ct. 1038, 1045 (1973).

      Defendant contends that his supposed incompetency deprived him of the

opportunity to present fully his case. We reject Defendant’s due-process-related

contentions: Defendant was competent to waive his right to counsel, and

Defendant knowingly and voluntarily waived his right to counsel. The record

reflects that the District Court provided Defendant the opportunity to offer

relevant evidence. No -- no (plain or otherwise) -- error exists on this record.

Defendant’s due-process-related claims fail.



Ineffective Assistance of Trial Counsel



      Whether a criminal defendant’s counsel was ineffective represents a mixed

question of law and fact that we review de novo. United States v. Bender, 290

F.3d 1279, 1284 (11th Cir. 2002). “We will not generally consider claims of

ineffective assistance of counsel raised on direct appeal where the district court

did not entertain the claim nor develop a factual record.” Id.




                                          17
      We find this record to be insufficiently developed for us to be able to

consider Defendant’s ineffective assistance of counsel claims on this direct appeal.

For example, the record reflects no evidence about whether Defendant’s counsel

had reason to question Defendant’s competence to stand trial on the question of

Defendant’s guilt. We decline to address Defendant’s ineffective assistance of

counsel claims in this direct appeal.



Issues Raised Only in Defendant’s Pro Se Brief



      In addition to his lawyer-filed brief with this Court, Defendant also raised

some distinct claims in a pro se-brief filed earlier in this Court. Each of

Defendant’s pro se-claims is without merit.

      Defendant contends that the District Court erred by not granting

Defendant’s change-of-venue request. We review denial of a change-of-venue

request only for abuse of discretion. United States v. Campa, 459 F.3d 1121, 1143

(11th Cir. 2006) (en banc). Defendant did not (and cannot) carry the “extremely

heavy” burden that we explicated in Campa. See id. The District Court did not

abuse its discretion in denying Defendant’s change-of-venue motion.




                                          18
      Defendant contends also that the District Court erred by not sua sponte

ordering a competency hearing before trial or at least before verdict. The law

requires a competency hearing only when information exists raising a “bona fide

doubt” about a defendant’s competency. See Watts v. Singletary, 87 F.3d 1282

(11th Cir. 1996). Here, in the light of all the record evidence, the District Court

committed no error by not sua sponte ordering a competency hearing before trial

or at least before verdict.

      Defendant’s remaining allegations in his pro se-brief to this Court largely

involve allegations of lawyer ineffectiveness and of government and court

misconduct. As discussed above, this record is insufficiently developed for us to

address ineffective-assistance-of-counsel arguments in this direct appeal. And

Defendant’s arguments about government and court misconduct are unsupported

by record evidence and demonstrate no reversible error.



                                  CONCLUSION



      In the light of the facts of this case, we AFFIRM Defendant’s conviction

and sentence.

      AFFIRMED.

                                          19